


 

                                                                                                               
Exhibit 10.23

February 7, 2003

 

Board of Directors
Riverwood Holding, Inc.
3350 Riverwood Parkway
Suite 1400
Atlanta, Georgia 30339

 

Dear Directors:

 

We are providing this letter to you for inclusion as an exhibit to your Form
10-K filing pursuant to Item 601 of Regulation S-K.

 

We have audited the consolidated financial statements included in the Company’s
Annual Report on Form 10-K for the year ended December 31, 2002 and issued our
report thereon dated February 7, 2003.  Note 5 to the financial statements
describes a change in accounting principle from the last-in, first-out method to
the first-in, first-out for determining the cost of inventories.  It should be
understood that the preferability of one acceptable method of accounting over
another for accounting for inventory has not been addressed in any authoritative
accounting literature, and in expressing our concurrence below we have relied on
management’s determination that this change in accounting principle is
preferable.  Based on our reading of management’s stated reasons and
justification for this change in accounting principle in the Form 10-K, and our
discussions with management as to their judgment about the relevant business
planning factors relating to the change, we concur with management that such
change represents, in the Company’s circumstances, the adoption of a preferable
accounting principle in conformity with Accounting Principles Board Opinion
No. 20.

 

 

Very truly yours,

 

 

PricewaterhouseCoopers

 

--------------------------------------------------------------------------------
